DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 10/14/2020 and 4/13/2021 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/24/2019. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Title Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Status of Application
Claims 1-5 are pending. Claim 1 is the only independent claim.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f).     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kawase et al. (United States Patent Publication 2012/0330510).
With respect to Claim 1: Kawase discloses “A steering control device for a steering system including a housing” [Kawase, Abstract and ¶ 0037]; 
“a turning shaft which is accommodated in the housing such that the turning shaft is able to reciprocate” [Kawase, ¶ 0024-0036 and Figure 1];
“and an actuator which applies a motor torque for causing the turning shaft to reciprocate using a motor as a drive source the steering control device comprising an electronic control unit” [Kawase, ¶ 0024-0036 and Figure 1]; 
“wherein the electronic control unit is configured to: detect an absolute steering angle which is a rotation angle of a rotation shaft” [Kawase, ¶ 0024-0036 and Figure 1];
“which is able to be converted into a turning angle of turning wheels connected to the turning shaft and which is expressed as an absolute angle including a range exceeding 360°” [Kawase, ¶ 0034 and 0039-0042];
“calculate a current command value corresponding to a target value of the motor torque which is output from the motor” [Kawase, ¶ 0038-0056 and Figure 2];
“control activation of the motor such that an actual current value which is
supplied to the motor reaches the current command value” [Kawase, ¶ 0038-0056 and Figure 2];
“store an end-position-corresponding angle which is an angle indicating an end position at which movement of the turning shaft is limited due to end contact in which the turning shaft comes into contact with the housing and which is correlated with the absolute steering angle” [Kawase, ¶ 0038-0056,Figure 2 and 0081-90 and Figure 8];
“perform end contact relaxation control for correcting the current command value such that a decrease of an end separation angle indicating a distance of the absolute steering angle from the end-position-corresponding angle is limited when the end separation angle is equal to or less than a predetermined angle” [Kawase, ¶ 0038-0056,Figure 2 and 0081-0090 and Figure 8]; 
“and perform partial release control for decreasing a correction value of the current command value due to execution of the end contact relaxation control based on a steering torque which is input to the steering system when a vehicle is intended to travel while turning at the time of execution of the end contact relaxation control” [Kawase, ¶ 0038-0056,Figure 2 and 0081-0090 and Figure 8].
With respect to Claim 2: Kawase discloses “The steering control device according to claim 1, wherein the electronic control unit is configured to: calculate a steering angle limit value which decreases with a decrease of the end separation angle when the end separation angle is equal to or less than the predetermined angle” [Kawase, ¶ 0038-0056,Figure 2 and 0081-0090, 0128 and Figure 8]; 
“perform the end contact relaxation control by limiting an absolute value of the current command value to the steering angle limit value” [Kawase, ¶ 0038-0056,Figure 2 and 0081-0090, 0128 and Figure 8]; 
“calculate an angle limiting component which decreases with an increase of the end separation angle and calculate the steering angle limit value based on a value which is obtained by subtracting the angle limiting component from a rated current of the motor” [Kawase, ¶ 0038-0056,Figure 2 and 0081-0090, 0128 and Figure 8]; 
“and calculate the angle limiting component such that the angle limiting component decreases at the time of execution of the partial release control in comparison with a case in which the partial release control is not performed” [Kawase, ¶ 0038-0056,Figure 2 and 0081-0090, 0128 and Figure 8].
With respect to Claim 5: Kawase discloses “The steering control device according to claim 2, wherein the electronic control unit is configured to calculate the steering angle limit value such that the steering angle limit value is not equal to or greater than a preset limitation threshold value at the time of execution of the partial release control” [Kawase, ¶ 0038-0056,Figure 2 and 0081-0090, 0128 and Figure 8].
Claim Objections
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669